EXHIBIT 99.1 PAN-CHINA RESOURCES LTD Balance Sheet As at September 30, 2012 $US ASSETS Cash $ Accounts receivable Prepaids and deposits Due from affiliates Petroleum and natural gas properties and equipment thereon, net Accumulateddepletion & depreciation ) Office furniture and equipment, net LIABILITIES Accounts payable and accrued liabilities $ Income taxes payable Due to ultimate parent- Ivanhoe Energy SHAREHOLDER'S EQUITY Share capital Retained earnings $ unaudited - prepared by Management PAN-CHINA RESOURCES LTD Statement of Income and Retained Earnings For the Nine Months Ended September 30, 2012 $US REVENUES Oil sales and royalty income $ Other EXPENSES Production costs Windfall tax levy General and administrative Depletion and depreciation Foreign exchange loss ) Net income for the year before taxes Incometaxes Net income after taxes Retained earnings, beginning of year Retained earnings, end of year unaudited - prepared by Management PAN-CHINA RESOURCES LTD Statement of Cash Flows For the Nine Months Ended September 30, 2012 Operations Net income for year Add back: non-cash items Depletion & depreciation Change in net working capital Increase (decrease) in cash Investing Expended on P&NG properties and equipment ) Change in net working capital Increase (decrease)in cash ) Financing Advances (to) from affiliates Shaman LLC ) Sunwing Holding Corporation ) Sunwing Zitong Energy Ltd. ) Increase (decrease) in cash ) Total increase (decrease) in cash ) Cash, beginning of period Cash, end of period unaudited - prepared by Management
